DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mathematical formula without significantly more. The claim(s) recite(s) (claim 1) a sar imaging method for interferometric analyses, receiving raw SAR data related to two or more SAR acquisitions of one and the same area of the earth’s surface, estimating, for each SAR acquisition, respective physical Doppler parameters indicative of pointing of the synthetic aperture radar used to carryout said SAR acquisition; and processing the raw SAR data so as to generate SAR images; characterized in that, for each SAR acquisition, the respective raw SAR data related to said SAR acquisition are processed on the basis of two different sets of processing parameters, which include: a first set that is the same for all the SAR acquisitions and which comprises focusing Doppler parameters computed on the basis of the physical Doppler parameters estimated for all the SAR acquisitions; and a respective second set, which comprises respective radiometric equalization Doppler parameters related to said SAR acquisition and computed on the basis of the respective physical Doppler parameters estimated for said SAR acquisition; and wherein processing includes: focusing the raw SAR data related to all the SAR acquisitions on the basis of said focusing Doppler parameters; and, for each SAR acquisition, applying a respective radiometric equalization, based on the respective radiometric equalization Doppler parameters, to the respective SAR 
4.    This judicial exception is not integrated into a practical application because acquisitions carried out by means of one or more synthetic aperture radars does not explicitly state the data comes from a synthetic aperture radar but may be received from a memory that stores the data (as Stated in para 127 “said input data conveniently comprise, for each SAR acquisition, respective raw SAR data (block 411)    (i.e. data produced by the respective SAR sensor that performed the acquisition)" is not a meaningful limitation to the abstract idea because it is merely storing data. 
5.    The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because wherein a maximum squint angle difference between or among the two or more SAR acquisitions is smaller than antenna’s azimuth angular aperture of the synthetic aperture radar(s) is merely a detail of the representation of the data in the data block.
6.    The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 3) the two or more SAR acquisitions are SAR acquisitions performed in burst mode, (claim 4) the two or more 
7.    The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 9) electronic processing means configured to perform the SAR imaging method is a generic computer that is not a meaningful limitation to the abstract idea because it is merely processing data.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product comprising software code can be a signal perse and signals are not one of the for statutory categories of patent eligible subject matter.
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. Applicant argues:
1) Claim 1 is not a mathematical algorithm.
Response: The method of claim 1 is called a mathematical algorithm or concept. TheSAR imaging method is therefore clearly labeled as a mathematical formula in the rejection
2) The method of claim 1 is an improvement on a generic SAR imaging technique.
Response: The improvement in SAR imaging techniques is merely a result of the mathematical formula written in claims 1-9 and produced in further detail on pages 21-23.
3) the claims provide for estimating, for each SAR acquisition, respective physical Doppler parameters indicative of pointing of the synthetic aperture radar used to carry out each SAR acquisition, wherein a maximum squint angle difference between or among two or more SAR acquisitions is smaller than the antenna’s azimuth angular aperture of the synthetic aperture radar(s). 
Response: The synthetic aperture radar is merely sited in how the data is acquired but the SAR is not positively required in the claim and may therefore may be thought of as a database transmitted data. The estimating respective physical Doppler parameters indicative of pointing aperture radar is a mathematical formula to determine pointing of the SAR for each acquisition.
4) The claimed invention is able to process the N groups of SAR acquisitions in a combined way and to perform a single interferometric analysis providing a single final outcome. Thus, the claimed invention uses less computational, memory and time resources than the conventional techniques and arrives at a single final outcome that is more reliable and accurate than, or even unachievable by, the conventional techniques.
Response: The current technique compensates for difference in pointing of a SAR but the method is performed on a processor and the algorithm does not improve the performance of the processor. The claim also does not positively recite an SAR and therefore the method is not improving the SAR device but merely is a method performed on a processor that manipulates data to achieve a result. While the algorithm may be novel it does not improve any particular technology.
5) Each of these elements works together in a particular inventive implementation, and when taken as an ordered combination, constitutes meaningful limitations that confine the alleged abstract idea to a particular useful application that does not describe routine steps, conventional, or well-known methods, which necessarily require azimuth angular overlap (i.e., the need to scan areas with common azimuth angles) to be implemented properly, since they are based on the assumption that absence of azimuth angular overlap causes total incoherency between SAR images thereby rendering any interferometric analysis impossible.
Response: The method is not an improvement to a particular useful application because it does not improve a particular device. It is merely a series of data gather (receiving raw SAR data) and processing data (estimating respective Doppler parameters, process raw SAR data) 
6) The claimed invention recites additional elements that amount to significantly more than an abstract idea because they show an improvement in the functioning of the computer itself and also show an improvement to another technology/technical field, either of which can show eligibility. 
Response: The method is not an improvement to a particular useful application because it does not improve a particular device. It is merely a series of data gather (receiving raw SAR data) and processing data (estimating respective Doppler parameters, process raw SAR data) the processing include two different processing parameters, focusing the raw SAR data and applying a radiometric equalization. The method therefore is not applied to a particular application and it does not improve a computer because there is nothing of record that the computer uses less computational, memory, or time resource than the conventional technique nor is there analysis of the resource use of a conventional technique and the current technique for improvement of the computer.
7) These elements when considered in combination with the claim as a whole result in an improved SAR image processing that further enables the performance of interferometric analyses on the basis of SAR acquisitions of one and the same ground area which have been acquired with different squint angles (i.e., with no azimuth spectral overlap). These elements when considered in combination with the claim as a whole also provide an improvement in the functioning of the computer itself by enabling processing N groups of SAR acquisitions in a combined manner and enables the performance of a single interferometric analysis providing a 
Response: The method is not an improvement to a particular useful application because it does not improve a particular device. It is merely a series of data gather (receiving raw SAR data) and processing data (estimating respective Doppler parameters, process raw SAR data) the processing include two different processing parameters, focusing the raw SAR data and applying a radiometric equalization. The method therefore is not applied to a particular application and it does not improve a computer because there is nothing of record that a computer uses less computational, memory, or time resource than the conventional technique nor is there analysis of the resource use of a conventional technique and the current technique. In addition the outcome are related to the mathematical algorithm and is not applied to a particular technology.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Calabrese (US 20160109570) and Tsuchida (US 20170299715) do not teach nor make obvious (claim 1) for each SAR acquisition, applying a respective radiometric equalization, based on the respective radiometric equalization Doppler parameters, to the respective SAR data to compensate for possible differences in pointing of the synthetic aperture radar(s) used to carry out the SAR acquisitions, without degrading azimuth resolution and without introducing radiometric distortions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648